Motion by appellant-respondent Sears for leave to appeal dismissed and, on the court’s own motion, appeal as of right by appellant-respondent Sears and cross appeal as of right by respondent-appellant board of education from the October 24, 1983 order of the Appellate Division, seeking *855review of the September 28, 1981 order of the Appellate Division, each dismissed, without costs, upon the ground that no appeal lies pursuant to CPLR 5601 (subd [d]) to review an order of the Appellate Division made on an appeal in an earlier proceeding (83 AD2d 959) (see Matter of Concerned Citizens to Review Jefferson Val. Mall v Town Bd. of Town of Yorktown, 54 NY2d 957; Matter of Civil Serv. Employees Assn. v Newman, 61 NY2d 641). The appeal as of right and motion for leave to appeal by appellant-respondent Sears also are dismissed upon the ground that he is not a party aggrieved by the October 24, 1983 order of the Appellate Division, all relief sought by petitioner against respondent Sears having been denied (CPLR 5511).
Appeal and cross appeal from October 24, 1983 order of the Appellate Division seeking review of the October 24, 1983 order dismissed, without costs, upon the ground that no appeal lies as of right from that Appellate Division order which unanimously confirmed the Human Rights Appeal Board order (CPLR 5601; see Cohen and Karger, Powers of the New York Court of Appeals, § 51, pp 233-234).